
	

114 HR 469 : Strengthening Child Welfare Response to Trafficking Act of 2015
U.S. House of Representatives
2015-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 469
		IN THE SENATE OF THE UNITED STATES
		January 28, 2015Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACT
		To amend the Child Abuse Prevention and Treatment Act to enable State child protective services
			 systems to improve the identification and assessment of child victims of
			 sex trafficking, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Strengthening Child Welfare Response to Trafficking Act of 2015. 2.CAPTA AmendmentsSection 106 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a) is amended—
 (1)in subsection (b)— (A)in paragraph (2)(B)—
 (i)by striking and at the end of clause (xxii); and (ii)by adding at the end the following:
						
 (xxiv)provisions and procedures to identify and assess reports involving children who are sex trafficking victims, and which may include provisions and procedures to identify and assess reports involving children who are victims of severe forms of trafficking in persons described in section of 103(9)(B) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(9)(B));
 (xxv)provisions and procedures for training representatives of the State child protective services systems about identifying and assessing children who are sex trafficking victims, and which may include provisions and procedures for such training with respect to children who are victims of severe forms of trafficking in persons described in section 103(9)(B) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(9)(B)); and
 (xxvi)provisions and procedures for identifying services (including the services provided by State law enforcement officials, the State juvenile justice system, and social service agencies, such as runaway and homeless youth shelters) and procedures for appropriate referral to address the needs of children who are sex trafficking victims, and which may include provisions and procedures for the identification of such services and procedures with respect to children who are victims of severe forms of trafficking in persons described in section 103(9)(B) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(9)(B));; 
 (B)in paragraph (2)(D)— (i)by striking and at the end of clause (v);
 (ii)by inserting and at the end of clause (vi); and (iii)by adding at the end the following:
						
 (vii)the provisions and procedures described in clauses (xxiv) and (xxvi) of subparagraph (B);; and (C)in paragraph (4)—
 (i)by striking and at the end of subparagraph (A); (ii)by striking the period at the end of subparagraph (B) and inserting ; and; and
 (iii)by adding at the end the following:  (C)Sex trafficking victimThe term sex trafficking victim means a victim of—
 (i)sex trafficking (as defined in section 103(10) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(10))); or
 (ii)a severe form of trafficking in persons described in section 103(9)(A) of such Act (22 U.S.C. 7102(9)(A)).; and
 (2)in subsection (d), by adding at the end the following:  (17)The number of children identified under clause (xxiv) of subsection (b)(2)(B), and of such children—
 (A)the number identified as sex trafficking victims (as defined in subsection (b)(4)(C)); and (B)in the case of a State that has provisions and procedures to identify children who are victims of severe forms of trafficking in persons described in section 103(9)(B) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(9)(B)), the number so identified..
			3.Report to Congress
 (a)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary of Health and Human Services shall submit to the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate, a report that—
 (1)describes the specific type and prevalence of severe form of trafficking in persons to which children who are identified for services or intervention under the placement, care, or supervision of State, Indian tribe, or tribal organization child welfare agencies have been subjected as of the date of enactment of this Act;
 (2)summarizes the practices and protocols utilized by States to identify and serve— (A)under section 106(b)(2)(B) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a(b)(2)(B)), children who are victims of trafficking; and
 (B)children who are at risk of becoming victims of trafficking; and (3)specifies any barriers in Federal laws or regulations that may prevent identification and assessment of children who are victims of trafficking, including an evaluation of the extent to which States are able to address the needs of such trafficked children without altering the definition of child abuse and neglect under section 3 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 note).
 (b)DefinitionsFor purposes of this section: (1)Severe form of trafficking in personsThe term severe form of trafficking in persons has the meaning given the term in section 103(9) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(9)).
 (2)Victim of traffickingThe term victim of trafficking has the meaning given the term in section 103(15) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(15)).
				
	Passed the House of Representatives January 27, 2015.Karen L. Haas,Clerk
